UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7347


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOHN MARK FISHER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, Senior District Judge. (7:01-cr-00067-GEC-1)


Submitted: February 16, 2021                                      Decided: April 5, 2021


Before KING, KEENAN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Mark Fisher, Appellant Pro Se. Rachel Barish Swartz, Special Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Mark Fisher, a federal prisoner, appeals the district court’s order denying

without prejudice Fisher’s motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act of 2018, Pub. L. No. 115-391,

§ 603(b)(1), 132 Stat. 5194, 5239. We have reviewed the record and discern no reversible

error. Accordingly, we affirm for the reasons stated by the district court. United States v.

Fisher, No. 7:01-cr-00067-GEC-1 (W.D. Va. Aug. 26, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2